Citation Nr: 1210339	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-47 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  He died in March 2009.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2009 due to end stage heart disease, due to or as a consequence of cardiomyopathy, due to or as a consequence of coronary artery disease.  Diabetes was listed as a significant condition which contributed to his death but not related to the underlying cause of death

2.  At the time of the Veteran's death, he was service connected for residuals of a total right knee arthroplasty, rated as 60 percent disabling; and for a tender middle finger scar, rated as 10 percent disabling 

3.  Heart disease to include, cardiomyopathy and coronary artery disease was not diagnosed in service or for many years thereafter. 

4.  The preponderance of the competent evidence is against finding a nexus between the cause of the Veteran's death and his military service. 


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, and to notify the appellant of the evidence VA will attempt to obtain and which evidence she is responsible for providing.  The requirements apply to all elements of a service connection claim: veteran status, a connection between the veteran's service and his death, and effective date of any benefit.  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant. 

Furthermore, adequate notice in a claim of entitlement to service connection for the cause of a veteran's death must notify a claimant of (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

In the present case, the appellant was notified in May and June 2009 correspondence of the information and evidence needed to substantiate and complete her appeal.  Neither letter complied with Hupp as neither informed the appellant of the disabilities for which service connection was in effect at the time of the Veteran's death.  Through letters and submissions, however, the appellant has clearly shown that she knows what disabilities the Veteran was service connected for at the time of his death, and that she clearly understands the requirements to establish entitlement to service connection for the cause of the Veteran's death due to a service connected disability.  As such, there is no prejudice to the appellant for the defective notice.

VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and which are pertinent to her claim.  VA medical opinions have been obtained.  The opinions are adequate in that they considered the claim file, service treatment records, post service medical records, and the private opinion provided.  They also provided a reasoning for the opinion.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication. Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 


Legal Criteria and Analysis

Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

After a thorough review of the record, the Board finds that the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death.  In this regard, the Veteran's death certificate states that the immediate cause of death was end stage heart disease, due to cardiomyopathy due to or as a consequence of coronary artery disease.  Diabetes was listed as a significant condition contributing to the cause of death. 

The pertinent evidence includes the Veteran's service medical records which reveal no complaints, findings or diagnoses of a cardiac disorder to include coronary artery disease.  Further, there were no complaints, findings or diagnosis of diabetes. 

In an August 2008 letter, the Veteran's cardiologist, M.J.W., M.D., wrote that the Veteran was in end stage heart failure, and that his prognosis was extremely poor.  Significantly, this physician did not state that a knee infection caused cardiomyopathy, or that the infection aggravated diabetes and adversely affected the Veteran's heart.  

In an April 2009 letter, an internist, Dr. P.A.H., stated that the Veteran was her patient and she had done an extensive review of his records.  She noted the Veteran had longstanding problems with his knee and staph infections which she was told he was receiving VA benefits for.  Dr. P.A.H. noted that in 2003 the Veteran had significant problems with osteomyelitis and a knee infection.  She stated this significantly worsened his diabetes and affected his heart.  She opined that these conditions together caused cardiomyopathy which eventually was the cause of the Veteran's death.  Dr. P.A.H. opined that she believed that the long term consequences and sequelae of these infections actually hastened the Veteran's demise.  

A VA medical opinion from a cardiologist was obtained in July 2009 states that the April 2009 private physician's letter, the death certificate and private treatment records were reviewed.  The examiner noted that the Veteran's history of diabetes, coronary artery disease, and hypercholesterolemia were noted in December 2002, but found that it was unclear as to the onset and duration of these conditions.  The cardiologist noted there was evidence of heart failure in November and December 2002.  The cardiologist noted the private physician's opinion that the Veteran's total arthroplasty of the knee and knee infection may have worsened his diabetes, but found that there was no clear documentation in support of that contention.  The cardiologist opined that it was less likely than not that the knee disorder contributed to the Veteran's cause of death, namely, cardiomyopathy.  He reasoned that the Veteran had a history of hypertension and coronary artery disease that can cause cardiomyopathy.  Also, long standing diabetes is a risk factor in the development of coronary artery disease and congestive heart failure.  He noted infections such as osteomyelitis can cause worsening of diabetes, but the cardiologist opined that a short-term worsening of diabetes was unlikely to cause severe cardiomyopathy and significant worsening of coronary artery disease.  [N.B.  The Veteran was not service connected for osteomyelitis or diabetes at the time of his death.] 

In a November 2009 letter, Dr. P.A.H., stated that she had been the Veteran's primary care physician since the 1980's.  She stated that she had reviewed the denial of the claim for service connection.  Dr. P.A.H. maintained that there was a relationship between the Veteran's cause of death and his service connected injury.  She stated that the Veteran's cardiomyopathy progressed during his hospitalization for a septic knee to a point from which he never recovered and from which he eventually died.  She noted that prior to the hospitalization, the Veteran could exercise for 11.5 minutes on a stress test and after the hospitalization and prolonged recovery, he could not exercise and suffered from shortness of breath.  

Another VA opinion was obtained in October 2010.  The opinion noted that the claim file was reviewed and that there was no causal connection between the Veteran's right knee condition and the cause of death.  Significantly, no rationale was provided.  

In May 2011, the VA cardiologist provided another opinion.  He noted that the Veteran had a history of diabetes, coronary artery disease, and hypercholesterolemia.  He opined that the Veteran's diabetes was shown to be difficult to control prior to his knee surgery with hemoglobin A1C levels ranging from 10.9 to 7.5%.  After the knee surgery the Veteran was on a long term antibiotic until March 2004.  During that time his A1C level ranged between 7.1 to 8.3%.  Subsequently, his A1C ranged from 10.2 to 7.8%.  

The cardiologist further noted that while hospitalized in 2002 for his knee the Veteran suffered a myocardial infarction.  He also suffered from congestive heart failure likely due to volume resuscitation.  Notably, echocardiograms before and after the surgery showed that the Veteran's cardiac ejection fraction was 45%.  The cardiologist opined that this data suggested that the peri-operative myocardial infarction in 2002, and the episode of heart failure at that admission, most likely did not cause long term effects on the Veteran's cardiac function.  The cardiologist opined that the etiology of the Veteran's cardiomyopathy was multifactorial to include coronary artery disease, long standing diabetes, and hypertension.  Though it was evident that the Veteran's condition worsened over the seven years after his 2002 surgery the cardiologist opined that it was unlikely that the knee infection and associated surgery had any causal connection to his heart disease.  Hence, the cardiologist opined that it was less likely than not that the Veteran's knee surgery contributed to the cause of his death.   

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board favors the opinion of the VA cardiologist.  The Board acknowledges the opinions of Dr. P.A.H. who stated that the Veteran's service connected disabilities contributed to his death.  Dr. P.A.H. did not, however, provide detailed reasoning and her letters provide mostly a medical history of the Veteran's conditions.  In contrast, the VA cardiologist provided detailed reasoning for his opinions, and specifically addressed the medical evidence of record, and the assertions made by the Veteran's private physician. 

Further, Dr. P.A.H.'s opinion is of less probative weight than the VA cardiologist's since she is an internist and the VA examiner is a cardiologist.  As noted, Dr. P.A.H.'s letters most often provided a timeline and history of the Veteran's diseases for which he was treated but failed to provide a reasoning for the opinions provided.  Finally, it must be noted that the opinion of M.J.W., M.D., did not suggest that the Veteran's end stage heart failure was caused or aggravated by the Veteran's 2002 infected knee.  Hence, the Board affords Dr. P.A.H.'s letters less probative weight. 

The principal cause of the Veteran's death was end stage heart disease due to cardiomyopathy, due to coronary artery disease with diabetes as a contributing condition.  The appellant's claim for cause of death must be based on a showing that his service connected disabilities were a contributory cause of death.  It must be shown that his service connected disabilities contributed substantially or materially, that they combined to cause death, or that they aided or lent assistance to the production of death.  In this case, the preponderance of the most probative evidence shows that the Veteran's service connected disabilities did not contribute substantially and materially to his death.  While the private physician states that the Veteran's sedentary lifestyle following the knee surgery in 2002 contributed to the worsening of his diabetes and subsequently worsened his heart disease, as noted by the VA examiner, there is no indication that the Veteran's diabetes or cardiac condition actually worsened following the knee surgery in 2002.  Indeed, the VA examiner determined that the conditions remained essentially unchanged after the surgery.  

Finally, coronary artery disease was not noted in service and it was not compensably disabling within a year of discharge from active duty and as such, there is no competent evidence to show that coronary artery disease was due to service. 

The Board considered the appellant's sincerely held belief that the Veteran's service connected disabilities caused his death, and the many letters from the Veteran's son wherein he explains how the Veteran's sedentary life was caused by his service connected disabilities and how this led to his death.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


